                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MALINDA LITTLE,                                 :
          Plaintiff,                            :
                                                :
              v.                                :
                                                             CIVIL ACTION
                                                :            2:17-cv-03446-AB
LOWER BUCKS                                     :
RESTORATION SERVICES,                           :
INC., et al.,                                   :
              Defendants.                       :

                                           ORDER

      AND NOW, this _26th __ day of February, 2019, it is ORDERED that:

   1. Defendants’ Motion for Summary Judgment (ECF No. 26) is GRANTED as to

      Count IV, Plaintiff’s claim for intentional interference with prospective contractual

      relations; and

   2. Defendants’ Motion for Summary Judgment (ECF No. 26) is DENIED as to all other

      Counts and proposed grounds for summary judgment.




                                            s/Anita B. Brody

                                            ____________________________________
                                            ANITA B. BRODY, J.


Copies VIA ECF on 2/26/2019
